NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                 DAJUAN WILLIAMS, Petitioner/Appellant,

                                        v.

      ARIZONA DEPARTMENT OF ADMINISTRATION RISK
   MANAGEMENT; ARIZONA DEPARTMENT OF CORRECTIONS,
                  Respondents/Appellees,

           STATE OF ARIZONA, Real Party in Interest/Appellee.

                             No. 1 CA-CV 15-0207
                              FILED 8-9-2016


           Appeal from the Superior Court in Maricopa County
                        No. LC2013-000505-001
               The Honorable Randall H. Warner, Judge

                      VACATED AND REMANDED


                                   COUNSEL

Dajuan Williams, Florence
Petitioner/Appellant

Arizona Attorney General’s Office, Phoenix
By Neil Singh
Counsel for Respondents/Appellees
                    WILLIAMS v. ADOT RISK MGMT et al.
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Patricia K. Norris joined.


J O N E S, Judge:

¶1            Dajuan Williams appeals the superior court’s dismissal of his
petition for special action. For the following reasons, we vacate the order
of dismissal and remand for further proceedings.

                 FACTS AND PROCEDURAL HISTORY

¶2             In September 2013, Williams filed a petition for special action
in the superior court arguing Appellees (collectively, the State) abused their
discretion and acted in an arbitrary and capricious manner in offering
Williams $112.63 in compensation for items the State determined it had lost
while Williams was incarcerated, and which Williams asserts to be worth
$266.40. Both parties filed dispositive motions, and, in January 2015, the
superior court entered an order dismissing Williams’ petition pursuant to
Arizona Revised Statutes (A.R.S.) section 31-201.01(L)1 (barring prisoners
from bringing certain claims against the state for injuries suffered while in
custody). Williams timely appealed, and we have jurisdiction pursuant to
A.R.S. §§ 12-120.21(A)(1) and -2101(A)(1).

                               DISCUSSION

¶3            Williams sole argument on appeal is that A.R.S. § 31-201.01(L)
is unconstitutional. We do not reach this issue, however, because we
conclude A.R.S. § 31-201.01(L) is not applicable to Williams’ petition for
special action. See KPNX-TV Channel 12 v. Stephens, 236 Ariz. 367, 369, ¶ 6
(App. 2014) (“[W]e need not resolve the dispute on constitutional grounds
if ‘other principles of law are controlling and the case can be decided
without ruling on the constitutional questions.’”) (quoting In re $315,900.00,
183 Ariz. 208, 211 (App. 1995)). We review the application and
interpretation of statutes de novo. Great W. Bank v. LJC Dev., L.L.C., 238 Ariz.
1     Absent material changes from the relevant date, we cite a statute’s
current version.


                                       2
                   WILLIAMS v. ADOT RISK MGMT et al.
                          Decision of the Court

470, 477, ¶ 18 (App. 2015) (citing Gomez v. Maricopa Cnty., 175 Ariz. 469, 471
(App. 1993)).

¶4             Pursuant to A.R.S. § 31-201.01(L):

       A person who is convicted of a felony offense and who is
       incarcerated while awaiting sentence or while serving a
       sentence imposed by a court of law may not bring a cause of
       action seeking damages or equitable relief from the state or its
       political subdivisions, agencies, officers or employees for
       injuries suffered while in the custody of the state or its
       political subdivisions or agencies unless the complaint alleges
       specific facts from which the court may conclude that the
       plaintiff suffered serious physical injury or the claim is
       authorized by a federal statute.

The term “injuries” within A.R.S. § 31-201.01(L) has been interpreted to
include non-physical injury resulting from the deprivation of personal
property. See Tripati v. State, Ariz. Dep’t of Corr., 199 Ariz. 222, 225, ¶ 7 (App.
2000) (rejecting the plaintiff’s assertion that an overly broad definition of
A.R.S. § 31-201.01(L) conflicts with subsection (F)’s procedure for a
prisoner’s tort claims). But, Williams’ petition to the superior court is not a
tort claim seeking an award of damages or compensation for injuries
suffered. Rather, Williams contends the State acted in an arbitrary and
capricious manner by disregarding its own policies and offering him less
than he requested to replace items of personal property, and he requests the
court review the propriety of and/or compliance with the State’s internal
grievance procedure. Though perhaps inartful, his petition is essentially
one for review of the State’s actions, which is fundamentally different than
a substantive request for compensation prohibited by A.R.S. § 31-201.01(L),
see Cochise Cnty. v. Borowiec, 162 Ariz. 192, 195 (App. 1989) (holding “an
action seeking judicial review of an administrative decision is, in a word,
an entirely different proceeding” than one for tort damages, and, therefore,
procedural rules applicable to claims against a public entity do not apply),
and, under the right circumstances, subject to judicial review, see generally
Administrative Review Act, A.R.S. §§ 12-901 to -914. Therefore, A.R.S. § 31-
201.01(L) does not apply.

                                CONCLUSION

¶5             The superior court erred in relying on A.R.S. § 31-201.01(L) as
the basis for dismissing Williams’ petition for special action. We vacate the
court’s order of dismissal and remand for a determination of whether



                                        3
                  WILLIAMS v. ADOT RISK MGMT et al.
                         Decision of the Court

special action jurisdiction is otherwise appropriate. See Frimmel v. Sanders,
236 Ariz. 232, 238, ¶ 22 (App. 2014) (noting the acceptance of special action
jurisdiction is discretionary and generally exercised “only in cases that raise
issues of statewide importance, issues of first impression, pure legal
questions, or issues that are likely to arise again”).




                                    :AA




                                      4